 MECHANICAL AND ALLIED PRODUCTION WORKERS, LOCAL 444Mechanical and Allied Production Workers Union,Local 444, AFL-CIOitsNew England JointBoard,AFL-CIO andR. W. D. S.U., AFL-CIO(Pneumatic Scale Corporation,Ltd.)andArthurL. Saccoach.Case 1-CB-1332October 25, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn May 10, 1968, 'Trial Examiner Stanley N.Ohlbaum issued his Decision in the above-entitledproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNationalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial errorwas committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Mechanical and Allied Productions Workers Union,Local 444, AFL-CIO, its New England Joint BoardAFL-CIO, and R. W. D. S. U., AFL-CIO, Boston,Massachusetts, their officers, agents, and represen-tatives, shall take the action set forth in the TrialExaminer's Recommended Order, as modified below:Delete from paragraph 2(d) of the Trial Examiner'sRecommended Order that part thereof which reads"to be furnished" and substitute therefor "on formsprovided...."I In view of our agreement with the Trial Examiner's finding thatemployee Saccoach effectively resigned from membership in theRespondent before the August 29 governing date fixed in the newcontract,we deem it unnecessary to consider any alternative theoryproposed.We therefore do not adopt the Trial Examiner's commentsconcerning the "fiduciary obligations"of the Respondent to post thecontractual"escape period"provisions.TRIALEXAMINER'S DECISIONPRELIMINARY STATEMENT325STANLEY N. OHLBAUM, Trial Examiner: This proceedingunder the National Labor Relations Act as amended, 29 U.S.C.Sec. 151,et seq.("Act"), brought on by complaint issuedthrough the National Labor Relations Board's First RegionalDirector on March 25, 1968, based upon a charge filed onDecember 26, 1967,' by Arthur Saccoach, was heard beforeme in Boston, Massachusetts, on April 1, 1968. All partiesparticipated throughout by counsel, who were given fullopportunity to present evidence and contentions, proposedfindingsand conclusions, and briefs Subsequent to thehearing, briefs were received, which, together with the evi-dence, have been carefully considered.Upon the entire record2 and my observation of thewitnesses, I make the following.FINDINGS AND CONCLUSIONS1.PARTIES, JURISDICTIONAt all material times, Respondent has been and is a labororganization within the meaning of Section 2(5) of the Act,with its principal office and place of business in Boston,Massachusetts. At all of those times, Pneumatic Scale Corpora-tion, Ltd. ("Pneumatic," "Employer," "Company") has beenand is a Massachusetts corporation with principal office andplaceof business in Quincy, Massachusetts, engaged inmanufacture, sale, and distribution of packaging and bottlingmachineryand related products.Within the 12-monthrepresentative period immediately preceding issuance of thecomplaint, in the course and conduct of its said business,Pneumatic purchased and caused to be transported directly ininterstate commerce to its Quincy plant from points outside ofMassachusetts, substantial quantities of metal for use in itsQuincy manufacturing operations, and during the same periodPneumatic shipped directly in interstate commerce from itsQuincy plant to points outside of Massachusetts, goods valuedat over $50,000. Arthur L. Saccoach, the Charging Party, is anindividual who was in the employ of Pneumatic until Decem-ber 22 I find that all material times Pneumatic has been and isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and that assertion ofjurisdiction herein is proper.II.ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe issues presented are whether Respondent Union vio-lated: (1) Section 8(b)(1)(A) and (2) of the Act by restrainingand coercing employees of Pneumatic in exercise of rightsguaranteed by Section 7 of the Act through compellingPneumatic to discriminate against Saccoach in his employmentbecause of his nonmembership in Respondent Union bycausing him to be discharged and not rehired; (2) Section8(b)(2), by causing Pneumatic to discharge and not rehireSaccoach.'Hereafter all dates are1967unless otherwise specified.2 Hearing transcript as correctedby April23, 1968, order on notice.173 NLRB No. 58 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.FactsasFoundThe material facts are substantially undisputed. Saccoach,from 1958 until his discharge on December 22, 1967, anemployee of Pneumatic, joined Respondent Union in 1958 andcontinued a member (and for a time on the local executiveboard) thereof until June 9, 1967, when he resigned andwithdrew from membership because of dissatisfaction with theway the Union was being run. More specifically, Pneumatichad had a collective agreement with the Union from June 10,1965, to June 8, 1967. Although the agreement did notrequire employees to join the Union, it did contain amaintenance-of-membership and Union dues checkoff provi-sion, under which dues of Saccoach and other Union memberswere withheld from their pay and transmitted by Pneumatic toRespondent Union. This collective agreement came up forrenegotiation in 1967. The new contract proposals werediscussed at a Union meeting on June 7, presided over byUnion President Sophrs and attended by some 175 employeesof the 300 in the bargaining unit. Saccoach, among others, wasopposed to the proposed new contract, which was voted downby an open vote of the membership. However, another meetingwas hastily convoked on June 8 to reconsider the matter,resulting in a vote to accept the proposed contract Saccoach,continuing to be opposed, so indicated to Sophis the followingday, June 9, in a discussion in which Saccoach expressedgeneral dissatisfactionwith the way the Union was beingoperated.At the conclusion of the discussion, Saccoachindicated to Sophis that he was resigning from the Union, andhe crumpled up and threw his Union card into a waste basketas he told Sophis, "I quit." There is no evidence or claim(unexplainedlySophis did not testify) that Sophis toldSaccoach he could not resign at this time or in this way. Atthis time, Saccoach was in layoff status, having been fur-loughed in May, up to when his Union dues had been regularlychecked off. It is conceded that under the Union constitutiondues are waived for members on layoffSubsequently a new collective agreement was concludedbetween Pneumatic and the Union covering the period June 9,1967, to June 9, 1969. The agreement, which is dated August14, 1967,3 like the preceding agreement, contains no require-ment that employees be members of the Union, but has amaintenance-of-membership and checkoff provision for such3 A brief handwritten "subject to ratification" memorandumcovering only wages and other economic matters had been signed onJune 7 It does not contain any"escape"provision,nor is there anyindication that that subject was even mentioned at the June 7 or June 8Unionmeeting or, indeed,atany time prior to the August 14agreement4 Subsequent to Saccoach's recall to Pneumatic employment inSeptember and after expiration of the "escape"period, he was (perhapsinOctober or in November) tendered a printed copy of the newcollective agreement then being distributed.He declined it, stating hewas not a Union member.5At a Union Executive Board meeting which Saccoach attended inmid-November at the request of the Union, he declined to withdraw hisresignation, reiterating his consistent position both orally and in writing(G.C. Exh.8) prior thereto that he had resigned from the Union onJune 9 when he told Union President Sophis so and that he wished toremain out of the Union.Respondent'switnesses Doyle and Nelson,both Union officials,conceded being told by Sophis or having learnedof Saccoach's resignation on June 9 as described General Counselemployees as are or become Union members. It also requiredthat the main tenan ce-of-membership and checkoff provisionbe posted on the Employer's bulletin boards from August 14to August 29, 1967 It is conceded that it was not then or atany time so or otherwise posted, that the Union made norequest that it be posted, and that employees were not notifiedof this provision by the Union or by the Employer. Saccoach,who had already resigned from the Union as indicated, was inlayoff status and received no notice of this August 14-29"escape" provision or period (whether or not it was applicableto him under the described circumstances) 4Saccoach was recalled to the employ of Pneumatic onSeptember 19. When he discovered that $1 25 weekly Uniondues had been withheld from his first week's pay, he askedSophis to return the money since he was no longer a Unionmember. Sophrs said he was and referred him to theCompany's personnel manager to execute a form discontinuingthe checkoff. The Company personnel manager told Saccoachtherewas no such form and instructed him to write theCompany a letter. Saccoach did so on October 2 and abouttwo weeks later the Company stopped deducting Union duesfrom his pay. On December 12, the Union wrote Pneumatic"that Mr. Arthur Saccoach .... is delinquent in the paymentof his union dues as of this day, and is no longer a member ingood standing with this organization, despite our manyrequests," and, after calling attention to the maintenance-of-membership and Union dues checkoff provision of the existing(August 14, 1967) collective agreement, "we request that youdischargeMr. Arthur Saccoach as of December 16, l967.i5Pneumatic complied with this request and discharged Saccoachfor that reason on December 22 and has not given himemployment since.Itisconceded that no applicable collective agreementcontains any requirement of joining the Union as a conditionof employment; but that there is a requirement of mainte-nance of membership and dues checkoff for Union membersduring the contractual period, that at no time6 was any noticegiven to Union members as to the "escape" period of August14-29 under the August 1967 collective agreement,7 and thatatno time8 after June 9 did Saccoach withdraw his Unionresignation of that date. There is no material Union constitu-tional provision governing resignations.9rebuttal witness Bernard Saccoach (brother of the Charging Party), aUnion official,also so testified.Sophis did not testify nor was his failureto do so in any way explained.Under the circumstances,Ifully creditSaccoach's testimony as to his resignation from the Union on June 9.6 Testimony of Union Chief Shop Steward Nelson as Respondent'switness.7 Credited testimony of General Counsel witness Conlon (Respond-ent's Personnel Assistant)and of Respondent's witness Doyle (UnionRecording Secretary)establishes that at no time since 1950 has such an"escape" provision been posted on the Company bulletin board.Apparently it was customary to distribute to Union members copies ofcollective agreements at some time subsequent to their effective date,when printed,in 1967, this apparently was in October or November,after expiration of the"escape" period (August).8 Testimony of Union Chief Shop Steward Nelson as Respondent'switness.9 Cf. art. VIII(Resp Exh 5)and art.IX (Resp. Exh 6), neither ofwhich proscribes withdrawal or resignation in the manner here effectedby Saccoach on June 9 This Union has no bylaws MECHANICAL AND ALLIED PRODUCTION WORKERS, LOCAL 444327C Determination and RationaleAs indicated, neither the 1965-67 nor the 1967-69 collec-tiveagreement called for a union shop,' o while requiringmaintenance of membership and dues checkoff for suchemployees as elected to be Union members Saccoach's Uniondues were concededly checked off at all times until his layoff,and, also concededly, under the Union constitution there is nodues obligation by members in layoff status. It is undisputedthat on June 9 Saccoach discarded his membership card in thepresence of Union President Sophis as he told Sophis he wasquitting the Union. It is difficult to imagine a more unequiv-ocal manner of resigning from an organization than to mangleand discard one's membership card before the president andannounce to him that one is quitting the organization TheUnion constitution here does not proscribe this, nor mandateany other, manner of resigning.The question remains as to the effect, if any, uponSaccoach of the maintenance-of-membership and dues check-off provision of the 1965-1967 and 1967-1969 collectiveagreements. Under the earlier of these, it may well be thatSaccoach's Union membership continued to be effective atleast for certain purposes until the expiration of that agree-ment, and that his dues checkoff authonzation would certainlyhave been effective for that period had he been on the payrolland not excused from dues obligation (through checkoff orotherwise) because he was on layoff.Although, under the circumstances here presented, I wouldbe inclined to regard Saccoach's June 9 action in any event asan effective notification of resignation since the existingcollective agreement had already expired on the preceding day(i.e., June 8), there is the further conceded fact that at no timewas Saccoach informed or placed on notice (questionable asthe effect of that nnght in any event have been, in view of hisbeing in layoff status) through bulletin board posting asexpressly required by the contract terms, of the existence ofany "escape" period from August 14-29 for resigning from theUnion, so that he could take such action at that time, assumingit to be required in his case. It is no answer for the Union toinsist,as it does, that the obligation to post the "escape"notice was upon the Employer. The Union was also a party tothe contract and had fiduciary obligations to the bargainingunit employees (Union nonmembers as well as members) onwhose behalf it was entering into collective agreementAlthough the Union could readily have assured or required theposting of the "escape" notice in compliance with the expresscontract provision to that effect, it chose not to do so, letalone to take any step to bring the provision to the attentionof furloughed or otherwise absent employees not knowingabout it There could be said to be a double obhgation, so tospeak, upon a fiduciary such as a union, to insure that such an"escape" provision is brought to the attention of a person-especiallywhere on furlough-who the union knows hasunequivocally indicated withdrawal from the union, in theevent the union intends to take the position that thewithdrawal is regarded as technically imperfect. It ill befits theUnion in fiduciary garb to attempt in effect to imposemembership by default upon those it is supposed to representfairly and who were under the contract required to be affordedopportunity to exercise a choice as to membership, when theUnion failed to carry out or police the contractual requirementto provide the opportunity for that choice Employees maynot fairly be regarded as in default under a "requirement" ofwhich they are ignorant through no fault on their part,particularly where the "default" is claimed by their interestedfiduciary (the Union) itself at fault in failing to comply orrequire compliance (by the Employer) with a simple shopbulletin board posting provision, such failure (by the Union)being the basis for the absent employee's claimed "default." Itisadditionally observed that the main tenan ce-of-membership(so-called"escape")provision of the 1967-1969 collectiveagreement (G.C Exh. 4, art. III) merely provides that "Allemployees who on the 29th of August, 1967 aremembers oftheUnion in good standingor any employees hereafter whobecome members of the Union shall as a condition of theiremployment maintain their membership in good standing inthe Union" (emphasis supplied). It is difficult to understandhow a person who has resigned or given notice of resignationfrom th^. Union in June must nonetheless be considered to be a"member[s] of the Union in good standing" in August (eventhough, or simply because, not delinquent in dues in view ofbeing on layoff).While not disputing Saccoach's actions on June 9, theUnion insists that he absolutely could not withdraw from theUnion except during the period of August 14-29, and that, ifhe resigned on June 9, it was essential for him to do so againbetween August 14 and 29. Under the circumstances shown, Ido not agree. Saccoach made his intention to resign perfectlyapparent on June 9 In the situation described, his notice ofresignation, concededly never withdraw, was effective then andthereafter.11 Even if this were not so, there arose no obliga-tion on Saccoach's part to give notification of his intention to"escape" under a provision of a new (August 4, 1967) collec-tive agreement of which he received no notice and had noknowledge notwithstanding express posting requirementtherein concededly never complied with Nor did there ariseany obligation for Saccoach to join or rejoin the Union underthe new (August 14, 1967) agreement after his recall to em-ployment in September, since the agreement concededly doesnot require an employee to loin the Union but merely to main-tainmembership during the contract period. It does notrequire an employee to "maintain" a membership he no longerhas.Respondent concededly caused Saccoach's discharge fromthe employment of Pneumatic on December 22 and the denialof employment to him there at all times since then. As statedinRespondent's letter of December 12 to Pneumatic, its10 Notwithstanding the fact that Article III of each of theseagreements is captioned"Union Shop-Check-Off," they clearly arenot union shop provisions since they do not require an employee to jointhe Union as a condition of employment,but merely require mainte-nance of Union membership by employees"who become members ofthe Union."Union shop contracts are lawful in Massachusetts.I i There is reason to believe the Union itself so regarded itAccording to testimony of its Recording Secretary Doyle,the mid-November Union Executive Board meeting was called to "ask[ed] him[Saccoachl to reconsider"hishaving"gotten out. [m] June."However, the Union officials did not succeed in talking Saccoach out ofwithdrawing his resignation,since(as testified by Doyle) Saccoachinsisted"nobody wasgoing to change his mind." 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason for seeking Saccoach's discharge was his alleged failure -tomaintain union membership and his alleged dues delin-quency under the checkoff provision of the subsisting (August,1967) collective agreement. Since, however, Saccoach was thenunder obligation neither to "maintain" a Union membershipwhich he had previously relinquished, nor to join the Union,payment of Union dues could not lawfully be required of him,there existed no dues delinquency on his part, and thecontractual check-off provision was inapplicable to him. Byasserting the right to require Union membership on Saccoach'spart and by causing his discharge and continued nonemploy-ment by Pneumatic for nonpayment of Union dues under thedescribed circumstances, Respondent restrained and coercedSaccoach and other employees in the exercise of rightsguaranteed by Section 7 of the Act-viz, the right to refrainfrom union membership-in violation of Section 8(b)(1)(A) ofthe Act, and by causing Saccoach's discharge and continuednonemployment by Pneumatic, Respondent also caused and iscontinuing to cause Employer discrimination against Saccoachand other employees in regard to hire and tenure ofemployment-thereby encouragingUnionmembership-inviolation of Section 8(b)(2) of the Act. Cf.InternationalUnion of Electrical, R. & M. Workers, Local 801 (GeneralMotors Corporation, Frigidaire Division) v. N.L.R.B, 307 F.2d679 (C.A.D.C.), cert. denied 371 U.S. 936,enfg 129 NLRB1379, and 130 NLRB 1286,N.L.R.B. v International Union,United Automobile Workers (John I. Paulding, Inc.),320 F.2d12 (C.A.1),May Department Stores, Inc., Kaufmann Division,133 NLRB 1096;Marlin Rockwell Corporation,114 NLRB553Upon the foregoing findings and the entire record, I statethe followingCONCLUSIONS OF LAW1.Mechanical and Allied Production Workers Union, Local444, AFL-CIO, its New England Joint Board, AFL-CIO, andR.W.D S U., AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.2.Pneumatic Scale Corporation, Ltd. is an employerengaged in commerce within the meaning of Section 2(2), (6),and (7) of the Act.3. By attempting to cause and causing Pneumatic ScaleCorporation,Ltd. to discriminate against employees andprospective employees in regard to hire or tenure of employ-ment, or other terms or conditions of employment, throughrequiring said Employer to discharge Arthur L. Saccoach fromits employ on December 22, 1967, and thereafter to excludehim from its employ, Respondent has interfered with, re-strained and coerced, and is interfering with, restraining andcoercing, employees in the exercise of rights guaranteed bySection 7 of the Act, and has thereby engaged and is engaginginunfair labor practices within the meaning of Section8(b)(1)(A) of the Act.4.By causing Pneumatic Scale Corporation, Ltd. todiscriminate against Arthur L. Saccoach in the hire and tenureof his employment, or terms or conditions of his employmentthrough discharging Saccoach from its employ on December22, 1967, and thereafter excluding him from its employ,Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(b)(2) of the Act5.The aforesaid unfair labor practices and each of themaffect commerce within the meaning of Section 2(6) and (7) ofthe Act.REMEDYHaving found that Respondent has engaged in unfair laborpractices, I shall recommend that it be required to cease anddesist therefrom and take certain affirmative action designedto effectuate the policies of the Act. I shall recommend thatRespondent be required to notify Saccoach and Pneumatic inwriting that Respondent has withdrawn its objections toSaccoach's employment by Pneumatic. I shall further recom-mend that Respondent be required to make Saccoach wholeforany loss of pay he may have suffered by reason ofRespondent's unlawful conduct, by payment to him of a sumof money equal to that which he would normally have earnedas wages from Pneumatic but for his discharge in consequenceof Respondent's request, less his net earnings if any during saidperiod,plus any unrefunded Union dues unauthorizedlywithheld from his wages by Pneumatic in September-October1967, with interest on all of the foregoing, computed inaccordance withF. W. Woolworth Co.,90 NLRB 289, and IsisPlumbing & Heating Co ,138 NLRB 716. Respondent shouldalso be required to make Saccoach whole for any loss of rightsand incidents of his employment relationship with Pneumaticwhich he may have suffered by reason of Respondent'sunlawful conduct. Respondent should further be required tomake available such records for the computation of theforegoing amounts and the ascertainment of the foregoingmatters as may be in its possession or control.I shall also recommend that Respondent be required to postan appropriate Notice, which may also be posted by Pneumaticifdesired.Unless they together maintain and occupy jointoffices, the posting requirement shall extend to each of theorganizations named and referred to as Respondent in thecomplaint.Upon the foregoing findings and conclusions and upon theentire record, and pursuant to Section 10(c) of the Act, I makethe followingRECOMMENDED ORDERIt is hereby ordered, thatRespondent,Mechanical andAllied Production Workers Union,Local 444, AFL-CIO, itsNew England Joint Board,AFL-CIO,and R.W.D.S.U., AFL-CIO, and theirrespective officers,representatives,and agents,shall;1.Cease and desist from(a)Causingorattempting to cause Pneumatic ScaleCorporation,Ltd to discriminate against anyemployee withinthe meaning of Section 8(b)(1)(A) and 8(b)(2) of the Act.(b) In anylike or related manner restraining or coercingemployees of Pneumatic Scale Corporation,Ltd., in theexercise of rights guaranteed in Section7 of the Act,except tothe extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment,as authorized in Section 8(a)(3) and Section 8(f)of the Act.2.Take thefollowing affirmative action, which is necessaryto effectuatethe policiesof the Act:(a)ForthwithnotifyArthur L. Saccoachand PneumaticScale Corporation,Ltd. inwriting that Respondent withdrawsitsobjections to Saccoach'semployment by Pneumatic anddoes not oppose his reinstatement or the restoration of hisseniority as it existed on December22, 1967 (the date of hisdischarge). MECHANICAL AND ALLIED PRODUCTION WORKERS, LOCAL 444(b)Make whole Arthur L. Saccoach for any loss of paysuffered as a result of the discrimination against him, in themanner set forth in the "Remedy" section of this decision.(c) Preserve and, upon request, make available to the Boardor its agents, for examination and copying, all such records,reports, and documents as may be in its possession, custody orcontrol, necessary or appropriate to analyze the amount ofbackpay and other sums or accruals due under the terms ofthis decision.(d) Post at the business offices and meeting places ofRespondent in Quincy and at 665 Washington Street, Boston,Massachusetts, copies of the notice attached hereto marked"Appendix." 12 Copies of said notice, to be furnished by theRegional Director for Region 1, shall be duly signed andposted immediately upon receipt thereof, and maintained for60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to members are customarilyposted.Reasonable steps shall be taken to insure that suchnotices are not altered, defaced, or covered by any othermaterial.(e)Return to the Regional Director for Region 1, forposting by Pneumatic Scale Corporation, Ltd., if willing,copies of the notice signed as aforesaid.(f)Notify the Regional Director for Region 1, in writing,within 20 days from receipt of this Decision, what steps havebeen taken to comply therewith .1312 In the event that thisRecommended Order be adopted by theBoard,the words "a Decision and Order"shall be substituted for thewords "a Decision and RecommendedOrder of a TrialExaminer" in theNoticeIn the furtherevent that the Board'sOrder be enforced by adecree of a United StatesCourt of Appeals,the words"a Decree of theUnited StatesCourt of AppealsEnforcing an Order" shall be substitutedfor the words "a Decisionand Order."13 In the event that this RecommendedOrder be adopted by theBoard,this provision shall be modified to read:"Notify said RegionalDirector,inwriting,within10 days fromthe date of this Order, whatsteps Respondent has takento comply herewith."APPENDIXNOTICE TO ALL MEMBERS OF MECHANICAL AND ALLIEDPRODUCTION WORKERS UNION, LOCAL 444, AFL-CIO, ITSNEW ENGLAND JOINT BOARD, AFL-CIO, AND R.W.D.S.U.,AFL-CIO AND TO ALL EMPLOYEES OF PNEUMATIC SCALECORPOR ATION, LTD.Pursuant to the Recommended Order of a Trial Examiner ofthe National Labor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, as amended,we hereby notify you that-329WE WILL NOT cause or attempt to cause PneumaticScale Corporation, Ltd. to discriminate against Arthur L.Saccoach or any other employee in violation of Section8(b)(1)(A), 8(b)(2), or 8(a)(3) of the Act.WE WILL NOT in any like or related manner restrain orcoerce any employee of Pneumatic Scale Corporation, Ltd.in the exercise of rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as acondition of employment, as authorized in Section 8(a)(3)and 8(f) of the Act, as modified by the Labor-ManagementReporting and Disclosure Act of 1959.WE WILL notify Arthur L. Saccoach and PneumaticScale Corporation, Ltd., in writing, that we withdraw ourobjection to Saccoach's employment by Pneumatic andhave no objection to his reinstatement with full seniority.WE WILL make Arthur L. Saccoach whole for any lossof earnings and other employment accruals suffered byreason of the discrimination against him when and since hewas discharged on December 22, 1967, by Pneumatic ScaleCorporation, Ltd at our requestDatedDatedMECHANICAL AND ALLIED,PRODUCTION WORKERS UNION,LOCAL 444, AFL-CIO, ITSNEW ENGLAND JOINT BOARD,AFL-CIO,AND R.W.D.S.U.,AFL-CIO(Labor Organization)ByByDatedBy(Representative)(Title)(Representative)(Title)(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other materialIfmembers have any question concerning this Notice orcompliancewith its provisions, theymay communicatedirectly with the Board's Regional Office, John F. KennedyFederal Building,Boston,Massachusetts 02203,Telephone223-3300.